By the Court

In the case cited by the counsel for the plaintiff it was held by the Supreme Court of the United States that the court which committed the error complained of, was without any jurisdiction whatever in the case, and that the proceeding in question before such tribunal was, therefore, not only erroneous, but was absolutely null and void. But in this case this court had jurisdiction of the matter of the application, and the only error in the proceeding was the appointment of five, instead of three persons under the order to determine the need and propriety of, and to lay out the ditches applied for, and we are of opinion that the judgment and decree of this court in that proceeding cannot now be inquired into or called in question collaterally in this or any other action before *96this court. Had an application been made to the court at the proper time and in the proper manner for the purpose, the proper steps would have been taken by it to reform the order and correct the error complained of. Judgment must, therefore, be entered for the defendant on the demurrer.